DETAILED ACTION
Response to Arguments
The amendment filed 31 March 2021 overcomes the rejections of the previous Office Action. 
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the tidal generating unit of claim 1, specifically comprising:
a rear end of the blade stem is coaxially connected to the pitch limiter; when the blade is pushed by forward tidal currents, the blade, blade stem and pitch limiter are clockwise rotated around the flange central axis of the blade; when the blade is pushed by reverse tidal currents, the blade, blade stem and pitch limiter are counterclockwise rotated around the flange central axis of the blade, in the context of the other components in the claim. 
Claims 2, 3, and 5-10 are allowed due to their dependency to claim 1.
Note, in the limitation in claim 1 “a density of the blade is much smaller than a density of seawater”, the non-technical term “much smaller” is interpreted to be defined by the following limitation “such that the blade has sufficient buoyancy to offset gravity of the rotating component in the seawater”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN GUGGER/Primary Examiner, Art Unit 2832